       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 1 of 23




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESUS OROZCO ARROYO,                        : 4:19-CV-00490
                                            :
               Petitioner                   : (Judge Brann)
                                            :
                                            : (Chief Magistrate Judge Schwab)
                v.                          :
                                            :
WARDEN CLAIR DOLL, et al.,                  :
                                            :
             Respondents                    :

                      REPORT AND RECOMMENDATION

I. Introduction.

      The petitioner Jesus Orozco Arroyo, an alien in immigration custody, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his

removal order and challenging his continued detention without a bond hearing. He

requests that the court order that he be immediately released from detention or, in the

alternative, that the court order that he be given a bond hearing before an

immigration judge. For the following reasons, we recommend that the court deny

Arroyo’s petition for a writ of habeas corpus to the extent it challenges Arroyo’s

removal order. But we recommend that the court grant the petition to the extent it

challenges Arroyo’s continued detention, and we recommend that the court order

that an immigration judge hold a bond hearing.
        Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 2 of 23




II. Background and Procedural History.

       Arroyo, who is a native and citizen of Mexico, entered the United States when

he was three or four years old without being admitted or paroled. Doc. 1 at ¶ 11, Doc.

1-1 at 9, 13. In April of 2018, he pleaded guilty to use and possession of drug

paraphernalia in violation of 35 P.S. § 780-113(a)(32). Doc. 1-1 at 13. He admitted

to having a marijuana grinder. Id. And in May of 2018, Arroyo was convicted of

theft by unlawful taking of movable property in violation of 18 Pa.C.S.A. § 3921(a).

Id. at 9, 13.

       On May 22, 2018, the United States Department of Homeland Security,

Immigration and Customs Enforcement (ICE) took Arroyo into custody and charged

him with being subject to removal from the United States on two grounds. Doc. 1 at

¶¶ 12–13; Doc. 1-1 at 7–9. First, ICE charged Arroyo with being subject to

removal pursuant to Section 212(a)(6)(A)(i)—8 U.S.C. § 1182(a)(6)(A)(1)—of the

Immigration and Nationality Act (“INA”) in that he is “an alien present in the United

States without being admitted or paroled, or who arrived in the United States at any

time or place other than as designated by the Attorney General.” Doc. 1-1 at 9.

Second, based on Arroyo’s theft-by-unlawful-taking conviction, ICE also charged

Arroyo with being subject to removal under Section 212(a)(2)(A)(i)(I)—8 U.S.C.

§ 1182(a)(2)(A)(i)(I)—of the INA because he was convicted of a crime involving
                                          2
        Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 3 of 23




moral turpitude. Id. Arroyo has been in ICE custody since May 22, 2018. Doc. 1 at

¶ 13.

        In June of 2018, an Immigration Judge (“IJ”) sustained the charge of

removability under 212(a)(6)(A)(i) as Arroyo conceded that he entered the United

States unlawfully. See Doc. 1-1 at 13–14. But because Arroyo’s appeal of his

theft-by-unlawful-taking conviction was still pending, the IJ did not sustain the

charge of removability under 212(a)(2)(A)(i)(I) based on that conviction. Id. at 13.

        Also in June of 2018, the IJ denied Arroyo’s request for a change in custody

status. Doc. 1-1 at 31–32. In a “Bond Memorandum Decision of the Immigration

Court,” the IJ explained that Arroyo was subject to mandatory detention under 8

U.S.C. § 1226(c) because of his drug-paraphernalia conviction. Id. at 33–35.1

Although ICE had not charged Arroyo with being subject to removal on the basis of

his drug-paraphernalia conviction, the IJ noted that “an alien need not be charged

with the ground that provides the basis for mandatory detention under INA § 236(c)

in order to be considered an alien who ‘is deportable’ on that ground” Id. at 34



1
   Again, the IJ concluded that because Arroyo’s appeal of his
theft-by-unlawful-taking conviction was still pending, that conviction was not a
final conviction for immigration purposes. Id. at 33 n.2. Thus, the IJ did not use
that conviction as a basis for concluding that Arroyo was subject to mandatory
detention. Id.
                                          3
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 4 of 23




(quoting In Re Kotliar, 24 I. & N. Dec. 124, 126 (BIA 2007)). And the IJ found that

the Department of Homeland Security “would not be ‘substantially unlikely to

prevail’ on an INA § 236(c) ground of removability if [Arroyo] were in fact charged

with such a ground.” Id. (quoting In Re Joseph, 22 I. & N. Dec. 799, 806 (BIA 1999)

(holding that “a lawful permanent resident will not be considered ‘properly

included’ in a mandatory detention category when an Immigration Judge or the

Board is convinced that the Service is substantially unlikely to establish at the merits

hearing, or on appeal, the charge or charges that would otherwise subject the alien to

mandatory detention”)). Thus, the IJ concluded that Arroyo was not eligible for

bond. Id. And the BIA affirmed, without an opinion, the IJ’s decision. Id. at 38.

      In January of 2019, the IJ denied Arroyo’s application for asylum, his

application for withholding of removal, and his request for relief under the United

Nations Convention against Torture. Id. at 26. The IJ also determined that Arroyo

was not entitled to voluntary departure. Id. And the IJ ordered that Arroyo be

removed from the United States to Mexico. Id. Arroyo appealed that decision to the

BIA. See doc. 1-1 at 28-30.

      Arroyo then filed another motion for bond citing Guerrero-Sanchez v.

Warden York Cty. Prison, 905 F.3d 208, 226 (3d Cir. 2018) (holding that “an alien


                                           4
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 5 of 23




detained under § 1231(a)(6) is generally entitled to a bond hearing after six months

(i.e., 180 days) of custody”). See doc. 1-1 at 4. An IJ denied that motion concluding

that since Arroyo had an appeal before the BIA pending, Guerrero-Sanchez did not

apply, and Arroyo was being detained pursuant to either § 1226(a) or § 1226(c). Id.

According to Arroyo, he filed a motion for reconsideration, which an IJ denied on

March 13, 2019, on the basis that Arroyo is subject to mandatory detention under

§ 1226(c). See doc. 1 at 3; doc. 1-1 at 6.

      On June 6, 2019, the BIA dismissed Arroyo’s appeal. See doc. 15 at 3.

Arroyo then filed a petition for review with the Third Circuit. Id.; see also

Orozco-Arroyo v. Att’y Gen., No. 19-2488 (3d Cir. 2019) (available through the

federal court’s online Public Access to Court Electronic Records (PACER) system

at https://www.pacer.gov) (last visited Oct. 8, 2019). That petition is still pending.

Id. And pursuant to its Standing Order Regarding Immigration Cases, the Third

granted a temporary stay of removal, which is still in effect. Id.

      In the meantime, on March 19, 2019, Arroyo filed the current petition for a

writ of habeas corpus challenging his removal order and contending that his

continued detention without a bond hearing violates his statutory and constitutional

rights. In this latter regard, Arroyo contends that he is not properly subject to


                                             5
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 6 of 23




mandatory detention under 8 U.S.C. § 1226(c). In claiming that he is not subject to

mandatory detention, Arroyo relies on Mellouli v. Lynch, 135 S.Ct. 1980, 1986,

1991 (2015) (applying the categorial approach,2 which “looks to the statutory

definition of the offense of conviction, not to the particulars of the alien’s behavior,”

and holding that the state conviction for possession of drug paraphernalia in that

case did not trigger removal under 8 U.S.C. §1227(a)(2)(B)(i) because the

Government did not “connect” an element of the conviction to a drug defined in 21



2
    Under the categorial approach, “a court may only look to the statutory elements of
a defendant’s prior offenses and not the facts underlying those convictions.” United
States v. Aviles, No. 18-2967, 2019 WL 4309665, at *3 (3d Cir. Sept. 12, 2019).
Under that approach, a “state conviction triggers removal only if, by definition, the
underlying crime falls within a category of removable offenses defined by federal
law.” Mellouli, 135 S. Ct. at 1986. “An alien’s actual conduct is irrelevant to the
inquiry, as the adjudicator must ‘presume that the conviction rested upon nothing
more than the least of the acts criminalized’ under the state statute.” Id. (quoting
Moncrieffe v. Holder, 569 U.S. 184, 190–91 (2013)). Where a statute is divisible,
i.e., it “contains alternative elements,” a modified categorical approach is applied.
Aviles, 2019 WL 4309665 at * 6. “[T]he modified approach serves a limited
function: It helps effectuate the categorical analysis when a divisible statute, listing
potential offense elements in the alternative, renders opaque which element played a
part in the defendant's conviction.” Descamps v. United States, 570 U.S. 254, 260
(2013). Under the modified categorial approach, “a court may determine which
particular offense the noncitizen was convicted of by examining the charging
document and jury instructions, or in the case of a guilty plea, the plea agreement,
plea colloquy, or some comparable judicial record of the factual basis for the plea.”
Moncrieffe, 569 U.S. at 191 (internal citations and quotation marks omitted). Still
“[o]ff limits to the adjudicator, however, is any inquiry into the particular facts of the
case.” Mellouli, 135 S. Ct. at 1986 n.4.
                                            6
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 7 of 23




U.S.C. § 802). The respondents answered noting that this court does not have

jurisdiction to consider Arroyo’s challenge to his removal order. They also argued

that Arroyo’s continued detention under 8 U.S.C. § 1226(c), the

mandatory-detention provision, was lawful. They did not, however, address

Arroyo’s contention that he was not properly subject to mandatory detention under

§ 1226(c). Thus, we ordered supplemental briefing on that issue.

      The respondents then filed a supplemental brief asserting that given Arroyo’s

Pennsylvania conviction for possession of drug paraphernalia, he is being detained

under 8 U.S.C. § 1226(c), which provides for mandatory detention of aliens

convicted of, among other offenses, an offense covered under 8 U.S.C.

§1227(a)(2)(B)(i), which authorizes the removal of an alien “convicted of a

violation of . . . any law or regulation of a State, the United States, or a foreign

country relating to a controlled substance (as defined in section 802 of Title 21),

other than a single offense involving possession for one’s own use of 30 grams or

less of marijuana.” But again they did not address Arroyo’s argument concerning

the effect of Mellouli. Arroyo replied reiterating his argument regarding Mellouli.

      We again ordered supplemental briefing. The respondents then filed a

supplemental brief relying on Rojas v. Attorney Gen. of U.S., 728 F.3d 203, 214–216


                                            7
         Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 8 of 23




(3d Cir. 2013) (holding that “§ 1227(a)(2)(B)(i) requires the Department to establish

that a foreign national’s conviction is both (1) under a law relating to a controlled

substance, and (2) involved or implicated a drug defined in section 802 of Title 21,”

but rejecting the categorial approach when the question is whether a state offense

relates to a controlled substance as defined by 21 U.S.C. § 802). Arroyo filed a

reply.

         Recently, the Third Circuit concluded “that Mellouli abrogated Rojas’s test,

and directs us to apply the categorical approach to the question of whether a

particular state offense relates to a controlled substance.” Hillocks v. Attorney Gen.

United States, 934 F.3d 332, 345 (3d Cir. 2019) (footnote omitted). In light of

Hillocks, we again ordered additional briefing. The respondent filed an additional

brief, and Arroyo, who is represented by counsel, filed a request for an extension of

time to file his supplemental response.3 Because we conclude that whether Arroyo

is detained pursuant to 8 U.S.C. § 1226(a), the general-detention provision, or

§ 1226(c), the mandatory-detention provision, he is entitled to a bond hearing, we

recommend that his petition for a writ of habeas corpus be granted to the extent he is

challenging his continued detention.

3
   By a separate Order, we denied that request for an extension of time as moot
given this Report and Recommendation.
                                           8
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 9 of 23




III.   Discussion.

       A. The only proper respondent in this case is Clair Doll.

       The petition names as respondents: Clair Doll, the Warden of the York

County Prison; Simona Flores, an ICE Field Office Director; Ronald D. Vitiello,

Acting Director of ICE; and Kirstjen Nielson, then Secretary of the Department of

Homeland Security. Pursuant to 28 U.S.C. § 2243, the writ of habeas corpus, or

order to show cause, shall be directed to the petitioner’s custodian. The warden of

the prison where the petitioner is held is considered the custodian for purposes of a

habeas action. Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004). Because Arroyo is

incarcerated at the York County Prison, Warden Doll is the proper respondent.

Flores, Vitiello, and Nielson are not Arroyo’s custodian. Thus, we recommend that

they be dismissed as respondents.



       B. This court does not have jurisdiction to review Arroyo’s removal
          order.

       In his habeas petition, in addition to challenging his detention, Arroyo

contends that his removal would violate the INA, the United States Constitution, and

international law. Doc. 1 at 8. Although he does not elaborate on this claim, such a

claim is a challenge to his removal order.

                                             9
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 10 of 23




      Pursuant to 8 U.S.C. § 1252(a)(5) (as amended by the Real ID Act of 2005,

Pub.L. 109-13, 119 Stat. 231), this court does not have jurisdiction to consider

Arroyo’s claim regarding his removal order. 8 U.S.C. § 1252(a)(5) provides, in

pertinent part:

      Notwithstanding any other provision of law (statutory or
      nonstatutory), including section 2241 of Title 28, or any other
      habeas corpus provision, and sections 1361 and 1651 of such
      title, a petition for review filed with an appropriate court of
      appeals in accordance with this section shall be the sole and
      exclusive means for judicial review of an order of removal
      entered or issued under any provision of this chapter, except as
      provided in subsection (e) of this section.
Subsection (e) of § 1252, which deals with judicial review of removal orders entered

under the expedited removal procedures set forth in 8 U.S.C. § 1225(b)(1), is not

applicable in this case. Thus, this court does not have jurisdiction to review the

petitioner’s challenge to his removal order. See Kolkevich v. Attorney Gen. of U.S.,

501 F.3d 323, 329 (3d Cir. 2007) (stating that “the § 2241 process is no longer

available to any alien, criminal or otherwise, seeking to challenge his or her

removal”).




                                         10
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 11 of 23




      C. Arroyo is entitled to a bond hearing.

      The parties dispute under which provision of the INA Arroyo is being

detained.

      8 U.S.C. § 1226 “is the pre-removal provision of the INA and ‘generally

governs the process of arresting and detaining . . . aliens pending their removal.’”

Guerrero-Sanchez, 905 F.3d at 213–14 (quoting Jennings v. Rodriguez, 138 S.Ct.

830, 837 (2018)). That provision “distinguishes between two different categories

of aliens”—those detained under § 1226(a) and those detained under § 1226(c).

Jennings, 138 S.Ct. at 837. “[A]n alien detained under § 1226(a) must be afforded

a bond hearing before an immigration judge to determine if the alien’s detention is

necessary while he or she awaits immigration proceedings.” Guerrero-Sanchez, 905

F.3d at 214. But § 1226(c) provides for mandatory detention of, among others,

aliens who were convicted of certain crimes. 8 U.S.C. § 1226(c). Section 1226(c)

“mandates detention of any alien falling within its scope and that detention may end

prior to the conclusion of removal proceedings ‘only if’ the alien is released for

witness-protection purposes.” Jennings, 138 S. Ct. at 847.

      8 U.S.C. § 1231(a) “is the post-removal detention provision of the INA and

applies to aliens who are subject to a final order of removal.” Guerrero-Sanchez, 905

F.3d at 214. “It provides that ‘when an alien is ordered removed, the Attorney
                                         11
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 12 of 23




General shall remove the alien from the United States within a period of 90 days,’”

referred to as the “removal period” Id. (quoting 8 U.S.C. § 1231(a)(1)(A)). 8

U.S.C. § 1231(a)(2) provides that “[d]uring the removal period, the Attorney

General shall detain the alien,” and 8 U.S.C. § 1231(a)(3) provides that “[i]f the alien

does not leave or is not removed within the removal period, the alien, pending

removal, shall be subject to supervision under regulations prescribed by the

Attorney General.” But 8 U.S.C. § 1231(a)(6) provides that certain aliens,

including aliens determined by the Attorney General to be a risk to the community or

unlikely to comply with the order of removal, may continue to be detained beyond

the removal period.

      Arroyo suggests that he is properly viewed as being detained under 8 U.S.C.

§ 1226(a), the general-detention provision. Until recently, the respondent argued

that Arroyo was detained pursuant to 8 U.S.C. § 1226(c), the mandatory-detention

provision. In their most recent brief, however, the respondent contends that

because the BIA has denied Arroyo’s appeal, he is now being detained under 8

U.S.C. § 1231(a), the post-removal detention provision. But the Third Circuit has

held that when a Court of Appeals has issued a stay of removal, as has the Third

Circuit in Arroyo’s case, the alien is not detained under § 1231, but remains detained


                                          12
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 13 of 23




under § 1226. Leslie v. Attorney Gen. of U.S., 678 F.3d 265, 270 (3d Cir. 2012),

abrogated in part on other grounds by Jennings, 138 S. Ct. at 847. Although the

respondent acknowledges Leslie, he asserts that “ICE’s internal administration does

not follow the guidance in Leslie, supra when addressing pre and post order final

detention.” Doc. 15 at 3. Thus, even though there is a stay of removal in place,

contrary to Leslie, ICE considers Arroyo to have been detained under § 1231(a)

since the BIA dismissed Arroyo’s appeal on June 6, 2019. Id. And according to the

respondent, since Arroyo’s has been detained under § 1231(a) for less than six

months, an IJ lacks jurisdiction to provide a bond hearing. Id. at 4. But, the

respondent continues, given the Third Circuit’s decision in Guerrero-Sanchez, 905

F.3d at 226, “if Arroyo is still detained in the beginning of December and his

removal is not imminent, Arroyo will be considered for bond under the guidance of

Guerrero-Sanchez.” Id.

      While the respondent may not feel compelled to follow Leslie, we do. And

pursuant to Leslie, since the Third Circuit has issued a stay, Arroyo is not being

detained under § 1231(a). Thus, Arroyo is being detained either pursuant to

§ 1226(a), the general-detention provision, or § 1226(c), the mandatory-detention

provision.


                                         13
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 14 of 23




      Although we ordered the respondent to address whether under Hillocks,

Arroyo is subject to mandatory detention under § 1226(c), the respondent asserts

that that “assessment requires a discussion of the complex and conflicting detention

statuses currently at play in Arroyo’s administrative and federal litigation.” Id. at 2.

True enough, and that is why were ordered the supplemental briefing. But again,

the respondent has not explicitly addressed that issue. Rather, the respondent

contends that “whether Hillocks subjects Arroyo to mandatory detention is no longer

procedurally instructive for ICE; however, to the extent this Court deems Hillocks

applicable to disqualify him from the ambit of mandatory detention, the only proper

remedy available would be an order directing a bond hearing under the precepts of

§ 1226(a)—provided he has not yet had one prior to the adjudication of this matter.”

Id. at 5–6.

      The respondent also contends that this court does not have jurisdiction to

review the BIA’s decision that Arroyo is subject to mandatory detention. In this

regard, he relies on 8 U.S.C. § 1226(e), which provides:

      The Attorney General’s discretionary judgment regarding the
      application of this section shall not be subject to review. No
      court may set aside any action or decision by the Attorney
      General under this section regarding the detention or release of
      any alien or the grant, revocation, or denial of bond or parole.


                                          14
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 15 of 23




      The first sentence of this provision does not apply because the Attorney

General has not made a discretionary judgment about whether Arroyo should be

released on bond. The very point of Arroyo’s habeas petition is to require such a

decision. And however we may have interpreted the second sentence of § 1226(e)

were we writing on a clean slate, the Third Circuit has already determined that

“[n]othing in 8 U.S.C. § 1226(e) prevents us from deciding whether the immigration

officials had statutory authority to impose mandatory detention.” Sylvain v. Attorney

Gen. of U.S., 714 F.3d 150, 155 (3d Cir. 2013).

      The respondent acknowledges that “§ 1226(e) ‘does not limit habeas

jurisdiction over constitutional claims or question of law.’” Doc. 15 at 6 (quoting

Sylvain, 714 F.3d at 155 (quoting Singh v. Holder, 638 F.3d 1196, 1202 (9th Cir.

2011)); see also Quinteros v. Warden Pike Cty. Corr. Facility, No. 18-2503, 2019

WL 4072064, at *2 (3d Cir. Aug. 29, 2019) (“Though we may not review

discretionary decisionmaking involved in denial of a bond, we retain the power to

review the legal standard underlying immigration officials’ actions and to evaluate

legal and constitutional claims on that basis.”). But the respondent contends that

Arroyo is not attacking the constitutionality of § 1226(c) or the BIA’s interpretation

of that provision; and, thus, the court does not have jurisdiction to decide whether


                                         15
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 16 of 23




Arroyo is subject to the mandatory-detention provision. Although the respondent

does not cite any cases supporting that assertion, some courts do agree with that

position. See e.g. Lorenzo v. Taylor, No. CV 17-11640, 2018 WL 1092455, at *2

(D.N.J. Feb. 28, 2018) (citing 8 U.S.C. § 1226(e), dismissing habeas petition for lack

of jurisdiction, and reasoning that the petitioner could, and in fact did, challenge

administratively the decision that she is subject to mandatory detention under

§ 1226(e) and that decision in not reviewable by the court); Davidson v. Green, No.

CV 16-3704 (JMV), 2017 WL 1250991, at *1 n.1 (D.N.J. Mar. 24, 2017) (holding

that petitioner’s “claim that his convictions did not provide a basis for detaining him,

contrary to a determination made by the Immigration Court in a Joseph hearing, is

not reviewable by a habeas court”). Nevertheless, as set forth above, the Third

Circuit has determined that § 1226(e) does not bar a habeas court from determining

questions of law, and whether Arroyo is subject to § 1226(c) is a question of law.

Thus, it appears that the Court has jurisdiction to decide that question.4

      But because Arroyo has now been detained more than 16 months without a

bond hearing, we conclude that further delay to require the respondent to actually do

4
   Because ICE did not charge Arroyo with being subject to removal based on his
drug-paraphernalia conviction, there is no danger that determining whether Arroyo
is subject to mandatory detention based on that conviction would call into question
the validity of his removal order.
                                          16
       Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 17 of 23




what we have ordered him to do—address whether given Hillocks, Arroyo is subject

to mandatory detention—is not warranted. Arroyo is entitled to a bond hearing

whether he is being detained under § 1226(a) or § 1226(c). If he is detained under

§ 1226(a), he is entitled to a bond hearing pursuant to that statute and implementing

regulations. And, assuming for the sake of argument that he is detained under

§ 1226(c), given his prolonged detention, he is entitled to bond hearing.

      Although 8 U.S.C. § 1226(c) provides for mandatory detention and the

Supreme Court has determined that “[d]etention during removal proceedings is a

constitutionally permissible part of” the removal process, Demore v. Kim, 538 U.S.

510, 531 (2003), prolonged detention raised due process concerns. The Third

Circuit addressed the prolonged detention of aliens under § 1226(c) in Diop v.

ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011), and Chavez-Alvarez v. Warden

York Cty. Prison, 783 F.3d 469 (3d Cir. 2015).

      In Diop, applying the cannon of constitutional avoidance, the Third Circuit

held that § 1226(c) “implicitly authorizes detention for a reasonable amount of time,

after which the authorities must make an individualized inquiry into whether

detention is still necessary to fulfill the statute’s purposes of ensuring that an alien

attends removal proceedings and that his release will not pose a danger to the


                                           17
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 18 of 23




community.” 656 F.3d at 231. The court reasoned that “[a]t a certain point,

continued detention becomes unreasonable and the Executive Branch’s

implementation of § 1226(c) becomes unconstitutional unless the Government has

justified its actions at a hearing inquiring into whether continued detention is

consistent with the law’s purposes of preventing flight and dangers to the

community.” Id. at 232. Thus, the court concluded that when detention becomes

unreasonable, which determination is based on a “fact-dependent inquiry,” “the Due

Process Clause demands a hearing, at which the Government bears the burden of

proving that continued detention is necessary to fulfill the purposes of the detention

statute.” Id. at 233. The court stated that applying those principles, “there can be no

question that Diop’s detention for nearly three years without further inquiry into

whether it was necessary to ensure his appearance at the removal proceedings or to

prevent a risk of danger to the community, was unreasonable and, therefore, a

violation of the Due Process Clause.” Id. at 234–35.

      In Chavez-Alvarez, the Third Circuit granted the habeas petition of an alien

who claimed that the Government was violating his right to due process by detaining

him under 8 U.S.C. § 1226(c) for a prolonged period without a bond hearing. 783

F.3d at 478. Noting that whether detention has become unreasonable is “highly


                                          18
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 19 of 23




fact-specific,” the court recognized that at a certain point continued detention

without a bond hearing violates due process:

             [D]ue process requires us to recognize that, at a certain
      point—which may differ case by case—the burden to an alien’s
      liberty outweighs a mere presumption that the alien will flee
      and/or is dangerous. At this tipping point, the Government can
      no longer defend the detention against claims that it is arbitrary
      or capricious by presuming flight and dangerousness: more is
      needed to justify the detention as necessary to achieve the goals
      of the statute. As we said in Diop, section 1226(c) “implicitly
      authorizes detention for a reasonable amount of time, after which
      the authorities must make an individualized inquiry into whether
      detention is still necessary to fulfill the statute’s purposes of
      ensuring that an alien attends removal proceedings and that his
      release will not pose a danger to the community.” Id. at 231. In
      Diop’s case, we weighed the goals of the statute against the
      personal costs to his liberty resulting from his detention of
      roughly two years, eleven months, and concluded that Diop’s
      detention was unconstitutional. Id.
Id. at 474–75. And the court concluded that “beginning sometime after the

six-month timeframe considered by Demore, and certainly by the time Chavez–

Alvarez had been detained for one year, the burdens to Chavez–Alvarez’s liberties

outweighed any justification for using presumptions to detain him without bond to

further the goals of the statute.” Id. at 478. The court determined that

Chavez-Alvarez was entitled to a bond hearing. Id.

      To the extent the holdings in Diop and Chavez-Alvarez were grounded in the

cannon of constitutional avoidance, those holdings do not survive Jennings. See
                                          19
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 20 of 23




Guerrero-Sanchez, 905 F.3d at 222, 222 n.11. But “Jennings did not call into

question [the Third Circuit’s] constitutional holding in Diop that detention under

§ 1226(c) may violate due process if unreasonably long.” Borbot v. Warden Hudson

Cty. Corr. Facility, 906 F.3d 274, 278 (3d Cir. 2018). Thus, the constitutional

reasoning of Diop and Chavez-Alvarez remain applicable. See Vega v. Doll, No.

3:17-CV-01440, 2018 WL 3765431, at *8 (M.D. Pa. July 11, 2018) (report and

recommendation of magistrate judge stating that “[e]ven if Jennings effectively

abrogated Diop and Chavez-Alvarez, their constitutional considerations still retain

persuasive value”), report and recommendation adopted, 2018 WL 3756755, at *5

(M.D. Pa. Aug. 8, 2018).

      At a certain point, detention without a bond hearing violates due process. See

Chavez-Alvarez, 783 F.3d at 474–75; Diop, 656 F.3d at 232. And that point has

been reached in this case. Arroyo has been detained for more than 16 months. The

length of Arroyo’s detention weighs in favor of granting his petition. See

Kleinauskaite v. Doll, No. 4:17-CV-02176, 2019 WL 3302236, at *6 (M.D. Pa. July

23, 2019) (finding that “Ms. Kleinauskaite’s detention escaped the realm of reason”

after twelve months); Bah v. Doll, No. CV 3:18-1409, 2018 WL 5829668, at *1

(M.D. Pa. Nov. 7, 2018) (granting habeas petition where the petitioner had been “in


                                         20
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 21 of 23




custody in excess of 14 months without an individualized bond hearing”); but see

Crooks v. Lowe, No. 1:18-CV-0047, 2018 WL 6649945, at *2 (M.D. Pa. Dec. 19,

2018) (denying habeas petition where the petition was “subject to mandatory

detention for approximately eighteen months” during which “his case has proceeded

through the removal process at a reasonable pace and there is no indication in the

record that the government has improperly or unreasonably delayed the

proceedings”); Fernandez v. Lowe, No. 3:17-CV-2301, 2018 WL 3584697, at *5

(M.D. Pa. July 26, 2018) (holding that 15-month detention not unconstitutional

where the case had “proceeded at a reasonable pace”).

      And Arroyo faces the prospect of continued detention. Briefing on his

petition for review in the Third Circuit is ongoing and is not scheduled to be

completed until early November. See Orozco-Arroyo v. Att’y Gen., No. 19-2488 (3d

Cir. 2019). We do not know how long the Third Circuit will take to rule on

Arroyo’s petition for review after the briefing is completed. In sum, we cannot

determine how long his petition for review will be pending in the Third Circuit.

      Further, the respondent does not assert that Arroyo unreasonably delayed the

proceedings or that Arroyo’s challenge to his removal order was not in good faith.




                                         21
      Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 22 of 23




Thus, we conclude that his detention is the result of his good faith pursuit of

administrative and judicial review.

      Given the circumstances, due process demands that Arroyo be given a bond

hearing before an immigration judge under the standards set forth in

Chavez-Alvarez.



IV. Recommendations.

      Accordingly, for the foregoing reasons, we recommend that the court grant in

part and deny in part Arroyo’s petition for a writ of habeas corpus. More

specifically, we recommend that the court deny the petition to the extent that Arroyo

is challenging his removal order. But we recommend that the court grant the

petition to the extent that Arroyo is challenging his continued detention. In this

latter regard, we recommend that the court order that, within 21 days, an

immigration judge conduct a bond hearing in accordance with Chavez-Alvarez. We

further recommend that the court dismiss Flores, Vitiello, and Nielson as

respondents.




                                          22
Case 4:19-cv-00490-MWB Document 17 Filed 10/10/19 Page 23 of 23




The Parties are further placed on notice that pursuant to Local Rule 72.3:


Any party may object to a magistrate judge’s proposed findings,
recommendations or report addressing a motion or matter described in
28 U.S.C. § 636 (b)(1)(B) or making a recommendation for the
disposition of a prisoner case or a habeas corpus petition within
fourteen (14) days after being served with a copy thereof. Such party
shall file with the clerk of court, and serve on the magistrate judge and
all parties, written objections which shall specifically identify the
portions of the proposed findings, recommendations or report to which
objection is made and the basis for such objections. The briefing
requirements set forth in Local Rule 72.2 shall apply. A judge shall
make a de novo determination of those portions of the report or
specified proposed findings or recommendations to which objection is
made and may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge. The
judge, however, need conduct a new hearing only in his or her
discretion or where required by law, and may consider the record
developed before the magistrate judge, making his or her own
determination on the basis of that record. The judge may also receive
further evidence, recall witnesses or recommit the matter to the
magistrate judge with instructions.


Submitted this 10th day of October, 2019.



                                        S/Susan E. Schwab
                                        Susan E. Schwab
                                        Chief United States Magistrate Judge




                                   23
